Citation Nr: 0525330	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for renal cancer, 
status post-radical left nephrectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1960 to 
September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
prostate and renal cancers.  He responded by filing a timely 
Notice of Disagreement, and was sent a Statement of the Case.  
He then filed a timely substantive appeal, perfecting his 
appeal of this issue.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran has not presented competent evidence that his 
prostate cancer was incurred during military service or 
within a year thereafter.  

3.  The veteran has not presented competent evidence that his 
renal cancer, status post-radical left nephrectomy, was 
incurred during military service or within a year thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
prostate cancer have not been met.  38 U.S.C.A. §§ 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  

2.  The criteria for the award of service connection for 
renal cancer, status post-radical left nephrectomy, have not 
been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for cancers of the 
prostate and kidneys.  Service connection may be awarded for 
a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).  In addition, when certain statutorily-specified 
disabilities, such as malignant tumors, manifest to a 
compensable degree within a specified time period after 
service separation, service connection for such a disability 
will be presumed.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board notes first that the veteran's private medical 
treatment records confirm both cancer of the prostate and a 
prior history of renal cancer, status post-radical left 
nephrectomy.  However, the record does not contain any 
competent evidence that such disabilities were incurred 
during military service, or within a year thereafter, 
providing only negative evidence against these claims.
 
Shortly after service entrance, the veteran was hospitalized 
for treatment of infectious mononucleosis.  A left 
epididymectomy was also performed.  The service medical 
records are negative for any diagnosis of or treatment for 
any form of cancer.  During his in-service hospitalization, a 
bladder catheter was inserted in the veteran.  According to 
the veteran's contentions, he sustained a urinary tract 
infection during treatment in 1960, and this infection 
resulted in his prostate and renal cancers many years later.  
However, no such infection was noted within the service 
medical records, and even supposing arguendo that such an 
infection was incurred during service, the veteran has not 
demonstrated a nexus between any in-service urinary tract 
infection and his diagnoses of renal cancer and prostate 
cancer many years later.  Both the private and VA medical 
treatment records fail to note any connection between the 
veteran's cancers and any in-service disease or injury, to 
include any form of infection.  

The veteran has himself asserted that his cancers of the 
prostate and kidneys are due to or the result of an in-
service urinary tract infection, but as a layperson, he is 
not qualified to offer medical opinion evidence to VA.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the veteran's personal opinion 
that the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at issue 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4) (2004).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for either prostate or renal 
cancer, as neither disability was incurred during military 
service or within a year thereafter, and is not shown by the 
evidence of record to be due to or the result of an in-
service disease or injury.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

The Board notes that prior to the initiation of this claim, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2003 
Statement of the Case and March 2003 and August 2003 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  

The veteran has reported that he receives medical care at the 
VA medical centers in Baltimore, MD, and Allen Park, MI, and 
these records were obtained.  Private medical records have 
been obtained, as has been indicated by the veteran.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  For these reasons, his appeal is ready to be 
considered on the merits.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in May 2002, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in October 
2003, in light of the additional development performed 
subsequent to May 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  


ORDER

Entitlement to service connection for prostate cancer is 
denied.  

Entitlement to service connection for renal cancer, status 
post-radical left nephrectomy.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


